Citation Nr: 1446006	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  10-15 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a left knee disability.
 
2. Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 
INTRODUCTION

The Veteran had active military service from October 1971 to October 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In August 2014, the Veteran appeared and testified at a Board hearing held before the undersigned Veterans Law Judge.  A copy of the transcript of this hearing has been associated with the claims file.


FINDING OF FACT

The Veteran's left knee disability or right knee disability is not attributable to military service or to service-connected disability.


CONCLUSION OF LAW

The Veteran does not have a left knee or right knee disability that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Upon receiving the Veteran's claims of service connection for a left and right knee disability, the RO sent to him a letter dated in September 2007 wherein he was notified of the evidence required to substantiate that claims.  The letter advised the Veteran of the information already in VA's possession and the evidence that VA would obtain on his behalf, as well as of the evidence that he was responsible for providing to VA, to include any records not in the possession of a Federal agency.  The RO further advised the Veteran on the types of evidence he could submit that would support his claims for service connection, such as treatment records related to the claimed conditions and statements from persons who knew of any disabilities that he may have had in service.  The letter also included the notice elements required by Dingess for how VA determines disability ratings and effective dates. 

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the October 2010 notice letter complies with the requirements of 38 U.S.C.A. § 5103(a) and afforded the Veteran a meaningful opportunity to participate in the development of his claim.  Thus, the Board concludes that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board finds that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) were satisfied.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes his service treatment records (STRs), service personnel records, VA treatment records, private treatment records, and statements from the Veteran.  

The Veteran was not afforded a VA examination for his left and right knee disabilities.  As will be discussed in further detail below, the Board has found there is no competent evidence that the Veteran's current left knee disability or right knee disability is related to service.  The Veteran's service treatment records do not reflect any injury, disorder or complaints of ongoing pain of the left or right knee, there is no medical evidence linking the Veteran's left or right knee disability to service, and, as will be discussed in detail below, the Veteran's current contentions of an in-service injury and ongoing left or right knee symptoms since service are incredible.  Consequently, VA examinations are not necessary.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements with regard to the two claims decided herein.

II.  Analysis

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  In addition, certain chronic diseases, including psychoses, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; 38 C.F.R. § 3.303(b).  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has recently held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  These chronic conditions include arthritis, and are presumed to have been incurred in service if they manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  

A disability that is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  When service connection is thus established for a secondary condition, the secondary condition shall be considered part of the original condition.  Establishing service connection on a secondary basis requires evidence sufficient to show:  (1) that a current disability exists, and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Left Knee Disability

At his hearing, the Veteran contended that, while on active duty, he was jumping over jet engine stands and fell, sustaining an injury to his left knee.  He stated that he felt a sharp pain and burning sensation like a rubber band popping.  He indicated that he did not seek medical treatment and instead medicated himself by wrapping his knee, using over-the-counter ointment, and taking a lot of aspirin.  

Service treatment records do not reflect any injury to the Veteran's left knee or a diagnosis of a left knee disorder.  On his Reports of Medical History, the Veteran reported that he did not have any knee problems.  His Reports of Medical Examination also reflect that his lower extremities were found to be normal.

Regarding post-service left knee symptomatology and treatment, the Veteran testified that his knee came out of socket on a few occasions and he would put it back in and lie on the ground for five minutes until the pain subsided.  He further stated that such an incident happened in 1979, but on that occasion, his knee swelled and his thigh became very small.  It was at this time when he sought medical treatment for his left knee and had exploratory surgery at St. Luke's Hospital in Houston, Texas.  The Veteran contends that he attempted to obtain the surgical and treatment records, but was told his records were no longer available after a certain number of years.  

The available evidence of record does not show any complaints of left knee pain or treatment for a left knee disorder until December 2006, when the Veteran received an injection to his left knee and was given a preoperative and postoperative diagnosis of degenerative joint disease of the left knee.  In September 2007, the Veteran underwent left knee total replacement surgery.  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan, supra.  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must also determine whether the evidence is credible.  The Board must make an express credibility finding regarding lay evidence.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Finally, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record. 

The medical evidence of record clearly shows that the Veteran has a diagnosis of degenerative joint disease of the left knee, status post arthroplasty, meeting one of the fundamental elements of a service connection claim-current disability.  Brammer, supra.  Thus, the issue in this case is whether the evidence of record, including medical and lay evidence, attributes a left knee disability to service. 

The Veteran has asserted that he began having left knee pain in service, after his reported injury.  The Board notes that he is competent to report symptoms that he observed and is within the realm of his personal knowledge; that is, those which are perceived through the use of the senses.  Layno, supra.  Knee pain falls into such a category.  Therefore, the Veteran is competent to provide lay evidence with regard to an injury and subsequent pain.

In this case, the Board finds that the Veteran's reports of left knee pain beginning in service and continuing since that time are not credible.  The Veteran's service treatment records do not reflect any treatment for or diagnosis of a left knee disorder.  While he may well have injured his left knee in an in-service fall, as he has indicated, the Veteran never reported any ongoing left knee pain, even though he was seen on multiple occasions for various medical issues including rhinorrhea, a sore right shoulder, upper respiratory infections, nausea, vomiting, puncture wounds from a cat bite, hay fever, and back pain.  In addition, the Veteran never reported the injury or any recurring symptoms on any Report of Medical History or at the time of his separation from service.  The Board finds these early reports telling.  The records were generated with a view towards ascertaining the appellant's then state of fitness.  They are statements he made at the time his fitness was being evaluated and are consequently of greater probative value than the statements made subsequently when he began pursuit of his claim for monetary benefits.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  

Moreover, evidence of in-service treatment for other medical issues contradicts a handwritten statement by the Veteran of which he indicates that there is no evidence of "any paper trail of [his injury] because [he] did not believe in going to hospitals or clinics," and that he is "from the old school."  See October 2007 VA Form 21-4142.  Additionally, the Veteran testified that the absence of service treatment records for his knee was due to a verbal altercation with his commander in the Air Force after he opted to use his wife's dental insurance rather than being seen in-service.  He contended that his commander subsequently told him that he would "never have medical treatment with the U.S. Air Force for the remainder of [his] career."  See August 2014 Hearing Transcript, p. 5.  The Veteran stated that this occurred within his last year in the military.  Id.  However, this also contradicts the evidence of in-service treatment for other various medical issues, to include treatment as late as July 1975 for a back ache.  Because of these inconsistencies, the Board concludes that the Veteran's statements with regard to the in-service onset of his left knee pain and the continuation of it from his discharge are not credible.

While the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, the Board may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan, 451 F.3d at 1336-37.  There is no medical evidence showing treatment for his left knee for over 30 years after his release from service.  The lack of medical evidence of ongoing left knee problems, when considered in conjunction with the implausibility of the Veteran's statements, weighs against a finding of credibility. 

The medical evidence of record does not provide any link between his military service and his current left knee disability.  The VA providers who have treated the Veteran's left knee disability have not related his injury to any incident of active duty.  Therefore, the Board finds that the probative weight of the medical and lay evidence of record is against the claim.  As such, the Board finds that entitlement to service connection for a left knee disability is not warranted.

Right Knee Disability

The Veteran does not claim and the record does not reflect that a right knee disability was present in service or for many years thereafter.  It is claimed that this is secondary to his left knee disability.  See August 2014 Hearing Transcript, p. 3.  The Board notes that the provisions of 38 C.F.R. § 3.310 only apply to situations where the claimed disability is somehow related to an already service-connected disability.  In this case, service connection for a left knee disability has been denied.  Accordingly, there is no legal basis of entitlement to secondary service connection because the Veteran has not been granted service connection for the disorder that he alleges caused his right knee disability.  Therefore, with respect to the claim of secondary service connection, application of the law to the facts is dispositive, and the appeal must be terminated because there is no entitlement under the law to the benefit sought.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).  

As for direct service connection, there is no evidence or contention supporting such a claim.  The preponderance of the evidence is against such a claim.


ORDER

Service connection for a left knee disability is denied.

Service connection for a right knee disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


